Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 03/22/2022, the following has occurred: claims 1 and 16 have been amended, claim 21 has been canceled, and claim 22 has been added.  Now, claims 1-20 and 22 are pending.
The terminal disclaimer filed on 03/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,566,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The previous rejections under 35 U.S.C. 112(b), 102, and 103 are withdrawn based on the amendments to the claims.  The previous double patenting rejections are withdrawn based on the filing of the terminal disclaimer.
The amendment to the specification has been entered.

Allowable Subject Matter
Claims 1-20 and 22 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-8 and 21 distinguish over the prior art is the inclusion of the combination of limitations of initializing an empty set of planned orders for a drug, initializing a still-needed quantity of the drug to an ordered quantity, and subsequently identifying different suppliers at the different recited price levels based on comparisons of administered inpatient and outpatient drugs to a certain level.  The primary reason that claims 9-20 distinguish over the prior art is the inclusion of the combination of limitations of identifying different drug suppliers that offer a needed drug order based on each supplier’s lowest price for the different recited price levels based on comparisons of administered inpatient and outpatient drugs to a certain level.  The closest prior art (Maurer, Summers, and Karralli (cited in 8/28/20 IDS) discloses determining the lowest price that an institution is eligible to order selected drugs at based on a comparison of inpatient and outpatient dispensations of the drugs to certain levels and ordering the drugs at the lowest price from a supplier.  However, the prior art does not integrate the separate supplier identification at each price level in the particular manner recited in the claims.
Additionally, while the claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract idea, the claims, recite limitations that integrate the abstract idea into a practical application.  Specifically, the use of the claimed database tables and automatic updating in response to changes in drug distribution improves the functioning of the computer itself by reducing processing and storage requirements (see paragraphs 0013, 0022-0023, and 0032 of the specification)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626